          Case 2:18-cv-00167-cr Document 60 Filed 05/03/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT                        2021 Mt~Y -3 PM 4: 39


AMERICAN CABLE ASSOCIATION,
CTIA-THE WIRELESS ASSOCIATION,
NCTA - THE INTERNET & TELEVISION
ASSOCIATION, NEW ENGLAND CABLE
& TELECOMMUNICATIONS
ASSOCIATION, and USTELECOM-THE
                                                          Case No. 2:18-cv-00167-CR
BROADBAND ASSOCIATION, on behalf of
their members,

                            Plaintiffs,

              V.

PHILIP B. SCOTT, in his official capacity as
the Governor of Vermont; SUSANNE R.
YOUNG, in her official capacity as the
Secretary of Administration; JOHN J. QUINN
III, in his official capacity as the Secretary and
Chief Information Officer of the Vermont
Agency of Digital Services; and JUNE E.
TIERNEY, in her official capacity as the
Commissioner of the Vermont Department of
Public Service

                            Defendants.



                    ORDER REGARDING TEMPORARY STAY OF LITIGATION
                   AND INJUNCTION BARRING ENFORCEMENT OF
                     EXECUTIVE ORDER NO. 2-18 AND ACT 169

       Plaintiffs the American Cable Association (now known as ACA Connects -America's

Communications Association), CTIA - The Wireless Association, NCTA -The Internet &

Television Association, New England Cable & Telecommunications Association, and

USTelecom -The Broadband Association (collectively, "Plaintiffs"), and Defendants Philip B.

Scott, Susanne R. Young, John J. Quinn III, and June E. Tierney in their official capacities

("Defendants," and collectively with Plaintiffs, the "Parties") have submitted a Stipulation
           Case 2:18-cv-00167-cr Document 60 Filed 05/03/21 Page 2 of 3




regarding Temporary Stay of Litigation and Injunction Barring Enforcement of Executive Order

No. 2-18 and Act 169. Having considered the Stipulation, and good cause appearing, the Court

orders as follows:

      1.       Further proceedings in this action shall be stayed until the U.S. Court of Appeals

for the Ninth Circuit has resolved the pending appeal in A CA Connects, et al. v. Becerra, No. 21-

15430 (9th Cir.) or November 15, 2021, whichever occurs first.

     2.        In any new solicitation of bids to provide broadband Internet access service issued

after April 22, 2021, or in any new contract to procure broadband Internet access service entered

into after April 22, 2021, the State of Vermont may require that any Internet service provider that

submits a bid or enters into a contract will commit to adhere to the net neutrality principles set

forth in Executive Order No. 2-18 and Act 169. In any response to such a bid solicitation or in

any such procurement contract, the Internet service provider may include a reservation of rights

indicating that any net neutrality commitments made therein are unenforceable during the stay

period and shall be rescinded in the event that Executive Order No. 2-18 and Act 169 are

invalidated. No Internet service provider may be disqualified from a procurement opportunity

for including such a reservation of rights in any response to a bid solicitation or in any

procurement contract.

     3.        Defendants shall be enjoined from taking any action to enforce, or direct the

enforcement of, contractual clauses contained in any contracts entered into after April 22, 2021

requiring Internet service providers to commit to adhere to the net neutrality principles set forth

in Executive Order No. 2-18 and Act 169 based upon conduct occurring during the period of the

stay. Notwithstanding any limitation placed upon Defendants in this order, nothing shall

preclude Defendants from any enforcement action arising out of a false or misleading statement




                                                  2
              Case 2:18-cv-00167-cr Document 60 Filed 05/03/21 Page 3 of 3




or omission made by an Internet service provider in their respective network management

disclosures or other publications.

      4.          Plaintiffs shall not seek attorneys' fees based on time spent litigating this action

prior to the dissolution of the stay in accordance with the Parties' stipulation.

      5.          The Parties' stipulation shall not be construed as bearing on the merits of the

action, be considered precedent in this or any other matter, or be considered in the adjudication

of any dispositive motions.



IT IS SO ORDERED



Dated:     t.f )30 / l   i
                                                         Ho~
                                                         U.S. District Court Judge




                                                     3
